                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

        D’MARCO CRAFT, ET AL.,

                Plaintiffs,
                                                    Case No. 17-cv-12752
                    v.
                                                 U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
     RICHARD BILLINGSLEA, ET AL.,

            Defendants.
   ______________                     /

OPINION AND ORDER DENYING PLAINTIFFS’ MOTION FOR RELIEF
                   FROM ORDER [#176]

      Presently before the Court is Plaintiffs’ Motion for Relief from Order, filed

on October 9, 2019. ECF No. 178. Plaintiffs request that this Court reconsider its

October 9, 2019 Order striking Plaintiffs’ Motion for Summary Judgment. ECF

Nos. 176-177.


      This Court’s Order concluded that Plaintiffs failed to abide by the Court’s

Local Rule 5.1 regarding double-spacing. E.D. Mich. L.R. 5.1(a)(2). Plaintiffs now

ask for relief under Rule 60, arguing that the Microsoft Word software does not

create “a true double-space” that complies with the local rules. Fed. R. Civ. P. 60;

ECF No. 178, PageID.8160.


      Rule 60(a) of the Federal Rules of Civil Procedure permits the Court to

“correct a clerical mistake or a mistake arising from oversight or omission.” Fed. R.
                                          1
Civ. P. 60(a). Rule 60(b) provides in pertinent part that “[o]n motion and just terms,

the court may relieve a party or its legal representative from a final judgment, order,

or other proceeding for the following reasons: . . . mistake [or] inadvertence . . . .”

Fed. R. Civ. P. 60(b). The Sixth Circuit Court of Appeals has held that “the party

seeking relief Rule 60(b) bears the burden of establishing grounds for such relief by

clear and convincing evidence." Info-Hold, Inc. v. Sound Merchandising, Inc., 538

F. 3d 448, 454 (6th Cir. 2008).


      Here, Plaintiffs have failed to persuade the Court that Microsoft’s double-

spacing function fails to comply with Local Rule 5.1. Plaintiffs did not identify any

clerical error or mistake in the prior Order that would provide grounds for relief

under Rule 60. Further, the Court notes that Plaintiffs appeared to comply with the

correct spacing requirements under Local Rule 5.1 in their Reply filed on September

20, 2019. ECF No. 172.


      Accordingly, the Court will DENY Plaintiffs’ Motion for Relief from Order

[#178]. The deadlines set forth in the Court’s prior Order remain in place. See ECF

No. 176, PageID.8155.




                                          2
      IT IS SO ORDERED.



Dated:      October 15, 2019
                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge



                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 15, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                         3
